Citation Nr: 1025351	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cephalgia (headaches).

2.  Entitlement to service connection for numbness and tingling 
of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984 
and from January 1986 to May 1992.  The Veteran's decorations, 
badges and medals include the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  At the 
May 2010 hearing, the Veteran submitted additional evidence, but 
waived RO review.

The issue of entitlement to numbness and tingling of the 
bilateral upper extremities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cephalgia had onset in service and was chronic from 
that time.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cephalgia 
have been met.  38 U.S.C.A. §1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
chronic headaches.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) lay or medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Service connection may also be 
granted if the evidence shows that the condition was observed 
during service and continuity of symptomatology was demonstrated 
thereafter, and if the evidence includes competent evidence 
relating the current condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

The Veteran's service treatment records are negative for 
complaints of or treatment for chronic headaches.  

Post-service, the first evidence that the Veteran suffers from 
cephalgia is a February 1998 treatment note from Dr. D.B., 
documenting that the Veteran described an approximately six year 
history of chronic headaches, which would place onset shortly 
before his separation from service.

In late 1999 and early 2000, the Veteran was given a 
comprehensive series of examinations and medical tests by VA as 
part of a Persian Gulf War Registry Examination.  The Veteran 
complained of daily, vise-like headaches that had onset 
approximately seven years ago.  In December 1999, a VA 
neurologist diagnosed the Veteran with chronic headaches, most 
likely rebound headaches as a result of analgesic use.  

VA treatment records from 1999 through the present document 
continuing complaints of chronic headaches.  In April 2006, a VA 
physician's assistant opined that the Veteran's headaches were 
cervicogenic headaches, secondary to degenerative disc disease of 
the cervical spine.  

The Veteran was also afforded VA examinations in November 2002 
and September 2008.

At the November 2002 examination, the Veteran complained of 
daily, vise-like head pain that began about ten years ago.  The 
examiner diagnosed the Veteran with cephalgia, chronic, possible 
rebound.  

At the September 2008 VA examination, the Veteran continued to 
report daily headaches.  The examiner concluded that while the 
cause of the Veteran's cephalgia was difficult to determine, 
based on the Veteran's description that his headaches are like a 
tight band around his head, his headaches are most likely tension 
type headaches.  The examiner offered no opinion as to whether 
the Veteran's tension headaches had onset in service or were 
caused or aggravated by his military service.  However, the 
examiner opined that it was less likely than not that the 
Veteran's cephalgia was caused or aggravated by the Veteran's 
cervical spine disability (a non-service connected condition).  

At his May 2010 hearing, the Veteran testified that during his 
military service, he frequently marched carrying heavy backpacks 
and other gear, which sometimes weighed as much as 130 pounds and 
that carrying such heavy loads placed a great strain on his neck.  
He reported that his headaches began in service, but that he did 
not go to sick call because his commanding officers discouraged 
this.  Instead, he treated his headaches by obtaining painkillers 
from the unit medics.  

While the Veteran's service treatment records show no complaints 
of or treatment for cephalgia, the Veteran has testified that he 
experienced headaches in service.  The U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  As a general matter, lay statements are considered to be 
competent evidence when describing the observable features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (holding that veteran was competent to 
testify as to pain and visible flatness of feet).  Thus, the 
Veteran is competent to testify that he experienced headaches in 
service.  

The Board finds the Veteran's testimony that he first began to 
experience headaches in service to be credible and consistent 
with the physical demands of his military occupational specialty 
of infantryman.  38 C.F.R. § 3.303(a)(2009).  His DD Form 214 
shows that his primary specialty during service was infantryman 
for 6 years and 1 month.  Additionally, the Veteran has been 
consistent in reporting the onset of his headaches as 
approximately early 1992, when he was still in service, to both 
private and VA treatment providers.  

Furthermore, while different medical professionals have proposed 
different causes for the Veteran's cephalgia, he has continued to 
describe the same symptoms-daily, vise-like head pain for more 
than a decade.  

Accordingly, as the Board finds that there is evidence of chronic 
headaches which had onset in service and have continued since 
that time, entitlement to service connection for cephalgia is 
granted.  38 C.F.R. § 3.303(b).  

As the Board is granting the Veteran's claim for service 
connection on a direct basis, it will not address the Veteran's 
other theories of entitlement, including whether the Veteran's 
headaches are secondary to another service connected disability 
or are an undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further discussed.  


ORDER

Entitlement to service connection for cephalgia is granted.


REMAND

The Veteran is also seeking service connection for numbness and 
tingling in the bilateral upper extremities.  The Veteran was 
provided a VA examination in September 2008 as to this matter.  
While the Veteran's service treatment records show no complaints 
of or treatment for numbness of the upper extremities, he has 
repeatedly testified that he first began experiencing numbness 
and tingling in his arms and hands in service.  He has speculated 
that his symptoms were caused by the heavy loads he carried in 
service.  

Earlier treatment records attributed the Veteran's symptoms to 
bilateral carpal tunnel syndrome; however, the Veteran has always 
complained that this diagnosis only accounts for the numbness in 
his hands and fingers.  Since the time of the 2008 VA 
examination, February 2010 VA treatment notes list a diagnosis of 
thoracic outlet syndrome as the cause of the Veteran's upper 
extremity numbness.  As this aspect of the claim has not yet been 
addressed, the Board finds that a remand is necessary to obtain a 
medical opinion as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's thoracic outlet 
syndrome had onset in service or was caused or aggravated by his 
active military service.  Once VA provides an examination, it 
must be adequate .... Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."   Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the September 
2008 VA examination should be asked to 
provide a supplemental opinion.  If that 
examiner is unavailable, another competent 
examiner should be utilized.  If deemed 
necessary, the Veteran should be a scheduled 
for a VA examination.  After reviewing the 
claims file, to include all additional 
evidence received since September 2008, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
thoracic outlet syndrome had onset in service 
or is causally related to his active military 
service.  

A copy of this Remand and of the Veteran's 
claims folder must be made available to the 
examiner for review.  The examiner should 
indicate in the examination report that he or 
she has reviewed the claims folder.  

All findings should be reported in detail and 
all necessary diagnostic testing performed.  

2.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


